DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest an apparatus for interior ambient mood lighting for an interior of a vehicle comprised of, in part, a wire harness configured to conductivelv engage with a vehicle electrical control unit; one or more pin terminals integral with the wire harness and configured to engage with and obtain power from vehicle electrical control unit; one or more lighting devices electrically connected to the wire harness and configured to receive power from the one or more pin terminals via wire; a command system conductivelv coupled the vehicle electrical control unit and configured to control the one or more lighting devices, the command system having: a transceiver; and a mobile device in wireless communication with the transceiver, the mobile device is configured to operate the one or more lighting devices via the command system and transceiver; wherein the configuration of the wire harness and the one or more pin terminals is vehicle specific, thereby being configured to engage with a specific vehicle make and model. Claims 2-3, 5, 7-8, 10 and 11 are allowed due to their dependency upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875